DETAILED ACTION
Notice to Applicant
In the amendment dated 4/27/2022, the following has occurred: Claims 1 and 6 have been amended; Claims 4-5 have been canceled; Claims 13-14 have been added.
Claims 1-3 and 6-14 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-3 and 6-14 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to require guide couplings for a plurality of block bus bars respectively provided to a plurality of cell cartridges that include “a male coupling”, “a female coupling”, and “a bi-coupling configured to protrude to both side sides”. Previously cited Enomoto (US 2020/0083514) teaches electrical connections with alternating male and female couplings for bus bars. It may even have been obvious to provide a coupling of a different shape that is a “bi-coupling” in some sense. Previously cited Han (US 2007/0207377), for example teaches bi-couplings for frames, if not block bus bars. But there is no suggestion in the prior art of a battery module with stacked cell cartridges having block bus bars which include all three kinds of couplings: male, female, and bi-coupling. Nor would it have been obvious based on the prior art of record to modify existing battery modules to arrive at the claimed combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723